Citation Nr: 1705584	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-00 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability, to include as secondary to back disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel  



INTRODUCTION

The appellant is a Veteran who served on active duty in the Army National Guard from October 2005 to August 2007, and had prior and subsequent periods of active duty for training (ACDUTRA).  In August 2014, the Veteran enlisted in the Marine Corps and may (or may not) currently be serving on active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In January 2011, September 2012 (when returned as undeliverable), March 2014, October 2014, and January 2016, the case was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board recognizes that there have been multiple prior remands for additional development.  While the Board regrets the additional delay implicit with yet another remand, it finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims.  38 C.F.R. § 3.159.  [The Board observes that some of the delay is due to the Veteran's failure to keep VA apprised of his whereabouts.]  

The Veteran contends he has a back disability that had its onset during his active duty service in 2005, and that a neck disability has developed secondary to the back disability.  During a September 2009 informal conference at the RO, he alternatively, acknowledged that while he had back pain prior to service, it was not as severe as it is currently; he described activities during active duty that contributed to ongoing back pain. 

The record reflects that the Veteran enlisted in the Marine Corps in August 2014, and may still be serving on active duty at present.  A prior Board remand directed that any additional service treatment records (STRs) be obtained, but only a few records of treatment at the San Diego Naval Hospital were received; they did not include a Marine Corps enlistment examination report.  Thus, as it appears that STRs (which are of record and may contain pertinent information) remain outstanding; those records must be sought.  

As the record does not reflect whether or not the Veteran is currently serving on active duty (or show any Marine Corps service dates), development at the onset must include ascertaining whether the Veteran is currently serving on active duty or is a civilian (as that may impact on the nature of further development of the record that is necessary).  For example, if he had an existing chronic back or neck disability, such may be noted in his service personnel records (as waiver of the disability would be needed for enlistment).

In October 2007 and November 2011, the Veteran was afforded VA examinations.  Prior Board remands found the reports of those examinations inadequate for rating purposes, and a June 2016 addendum opinion was obtained.  However, given that there may be additional outstanding records of record (such as a 2014 Marine Corps enlistment examination report, and Marine Corps STRs and service personnel records) and that they may impact on conclusions offered in the VA examination reports and addendum opinion, another VA examination may be needed following completion of the development for outstanding service records.

The case is REMANDED for the following:

1.  The AOJ should undertake an exhaustive search for all service personnel and medical records pertaining to any period of active duty service (such as in the U.S. Marine Corps) records beginning in August 2014.  The development should begin with ascertaining the Veteran's current duty status (whether he is a civilian or is on active duty) and ascertaining all periods of his active duty, if any, since August 2014.  Also secured for the record should be any report of an (approximately in August 2014) enlistment examination for the Marine Corps, and any and all STRs and service personnel records from any period of service since August 2014.  If the records sought are not located (or do not/did not exist), the AOJ should make a Formal Finding of Unavailability of such records for the record, and note the scope of the search in the record.  The Veteran should be notified of the AOJ's finding, and should also be asked to provide copies of any service records in his possession that include information conflicting with the AOJ's determination.

2.  Thereafter, the AOJ should review the expanded record and determine whether it suggests the Veteran may have a current chronic back or neck disability.  If so, the AOJ should arrange for an orthopedic examination of the Veteran.  [If he is currently on active duty and deployed, the examination should be scheduled upon his return stateside, and if a VA examination is deemed infeasible (due to duty status) an examination by a military physician should be arranged, if feasible.  If he is on active duty stateside or is a civilian, the examination by VA or alternatively by a military (or fee basis) provider whichever is found most expedient.]   The Veteran's record should be reviewed by the examiner in conjunction with the examination.  Following review of the record, and examination/interview of the Veteran, the consulting orthopedist should provide opinions that respond to the following:

a) Please identify (by diagnosis) each chronic cervical and/or thoracolumbar spine disability found/shown by the record during the pendency of the claims?  
Please reconcile the findings with those made by previous VA examiners, including in August 2007, (when mild degenerative disc disease of the cervical spine and chronic mid and low back strain were noted) and in November 2011 and in the June 2016 addendum (when no current thoracolumbar or cervical spine disability was found). 

b)  Regarding each cervical and thoracolumbar spine disability diagnosed, please indicate when it was first manifested (i.e., during October 2005 to August 2007 Army National Guard service, during any active duty Marine Corps service, or in the interim).  Opine further (if it was not first manifested during a period of active duty service) whether the disability is due to disease or injury incurred or aggravated in service.  If both a thoracolumbar spine and a cervical spine disability are diagnosed, and the thoracolumbar spine disability is determined to be related directly to the Veteran's service, but the cervical spine disability is not, please opine further whether the thoracolumbar spine disability caused or aggravated the cervical spine disability. 

The consulting provider should acknowledge the Veteran's reports that his pain beginning during basic training, that he rode on uneven roads while serving as a gunner on a Humvee, and that he carried heavy gear in service. 

All opinions offered must include rationale.

3.  The AOJ should then review the record, ensure that all development sought was completed, and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

